Exhibit 10.1

 

FIRST AMENDMENT TO Executive EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”),
effective as of June 8, 2018 (the “Effective Date”), is made and entered into by
and between PeerStream, Inc. (f/k/a Snap Interactive, Inc.), a Delaware
corporation (the “Company”), and Eric Sackowitz (“Executive”) for purposes of
amending that certain Executive Employment Agreement, dated as of May 5, 2017,
by and between the Company and Executive (the “Employment Agreement”). Terms
used in this Amendment with initial capital letters that are not otherwise
defined herein shall have the meanings assigned to such terms in the Employment
Agreement.

 

WHEREAS, Section 12(j) of the Employment Agreement provides that the Employment
Agreement can only be amended by a writing signed by the parties thereto; and

 

WHEREAS, the Company and Executive mutually desire to amend the Employment
Agreement to increase Executive’s Base Salary, increase his Annual Incentive
Bonus opportunity for the 2018 calendar year, and to provide for certain cash
bonus payments upon the achievement of certain performance goals as described in
that certain Technology Services Agreement, dated March 21, 2018, by and between
the Company and ProximaX Limited, a Gibraltar private company.

 

NOW, THEREFORE, pursuant to Section 12(j) of the Employment Agreement, in
consideration of the mutual promises, conditions, and covenants contained herein
and in the Employment Agreement, and other good and valuable consideration, the
adequacy of which is hereby acknowledged, the parties agree to amend the
Employment Agreement as follows, effective as of the Effective Date:

 

1. Section 5(a) of the Employment Agreement is hereby amended by deleting said
section in its entirety and substituting in lieu thereof the following new
Section 5(a):

 

(a) Base Salary. Executive shall receive an annualized base salary of Two
Hundred Eighty Thousand Dollars ($280,000) (“Base Salary”), which shall become
effective as of June 7, 2018 (the “New Effective Date”) and be prorated for any
partial years of employment. Additionally, the Company will review Executive’s
Base Salary at least annually during the Employment Period, and, in the sole
discretion of the Board, may increase (but not decrease) such Base Salary from
time to time, but shall not be obligated to effectuate such an increase.
Executive’s Base Salary shall be subject to all appropriate federal and state
withholding taxes and shall be payable in accordance with the Company’s standard
payroll procedures.

 

2. Section 5(b) of the Employment Agreement is hereby amended by deleting said
section in its entirety and substituting in lieu thereof the following new
Section 5(b):

 

(b) Bonus Compensation.

 

(i) For the 2018 calendar year, Executive shall be eligible to receive an annual
incentive bonus (the “Annual Incentive Bonus”) of up to Ninety Thousand Dollars
(US $90,000) as follows:

 

(A) Forty-Five Thousand Dollars (US $45,000) of the Annual Incentive Bonus shall
be paid to Executive during the annual review period (generally January or
February) in 2019, provided Executive is employed by the Company on the date the
Annual Incentive Bonus is paid; and

 

 

 

 

(B) The Board shall determine, in its sole discretion, what, if any, portion of
the remaining Forty-Five Thousand Dollars (US $45,000) of the Annual Incentive
Bonus should be paid to Executive, and the Company shall pay such additional
amount (if any) at the same time as the guaranteed portion described above in
(A), provided that Executive is employed by the Company on the date the Annual
Incentive Bonus is paid. If the benchmarks and/or targets applicable to the
Annual Incentive Bonus have not been established and communicated to Executive
as of the New Effective Date, then as soon as practicable after the New
Effective Date, the CEO will endeavor in good faith to formulate benchmarks
and/or targets on the basis of which the portion of the Annual Incentive Bonus
subject to this subsection (B) will be determined, and the CEO will promptly
communicate those benchmarks and/or targets, in writing, to Executive.

 

(ii) Annual incentive bonuses awarded to Executive for subsequent calendar
years, if any, shall be determined by the Board, based on criteria to be
established jointly by the CEO and Executive. Each such annual incentive bonus
shall be payable during the annual review period (generally January or February)
in the calendar year following the calendar year to which the annual incentive
bonus relates, provided Executive is employed by the Company on such payment
date. For the avoidance of doubt, Executive’s receipt of an annual incentive
bonus in one calendar year does not guarantee that Executive will receive an
annual incentive bonus in any subsequent calendar year, and the amounts and
payment provisions applicable to any such annual bonus shall be within the
Board’s complete discretion.

 

(iii) Executive shall be eligible to receive additional bonus payments upon the
achievement of certain performance goals as described in that certain Technology
Services Agreement (the “ProximaX Agreement”), dated March 21, 2018, by and
between the Company and ProximaX Limited, a Gibraltar private company
(“ProximaX”), of up to Two Hundred Thousand Dollars (US $200,000) (the “ProximaX
Bonus”) as follows:

 

(A) One Hundred Thousand Dollars (US $100,000) of the ProximaX Bonus shall be
paid to Executive as soon as administratively practicable, and in no event later
than the Company’s next regularly scheduled payroll date, following the New
Effective Date, provided Executive is employed by the Company on the date such
bonus is paid;

 

(B) Fifty Thousand Dollars (US $50,000) of the ProximaX Bonus shall be paid to
Executive as soon as administratively practicable, and in no event later than
the Company’s next regularly scheduled payroll date, following the date the CEO
or the Board, as applicable, determines, in his or its discretion, that the
Research and Development and Code Development Milestone #2, as described in
Exhibit A to the ProximaX Agreement, has been achieved, and provided Executive
is employed by the Company on the date such bonus is paid; and

 

 2 

 

 

(C) Fifty Thousand Dollars (US $50,000) of the ProximaX Bonus shall be paid to
Executive as soon as administratively practicable, and in no event later than
the Company’s next regularly scheduled payroll date, following the date the CEO
or the Board, as applicable, determines, in his or its discretion, that the
Research and Development and Code Development Milestone #3, as described in
Exhibit A to the ProximaX Agreement, has been achieved, and provided Executive
is employed by the Company on the date such bonus is paid.

 

(iv) Executive shall be eligible to receive an additional cash bonus equal to
two percent (2%) of any future cash proceeds paid to the Company by ProximaX in
excess of the $10 million in payments described in Section 2 of Exhibit A to the
ProximaX Agreement, which bonus shall be paid to Executive as soon as
administratively practicable, following the date such proceeds are received by
the Company, and provided Executive is employed by the Company on the date such
bonus is paid.

 

(v) The compensation payable to Executive pursuant to this Section 5(b) shall be
subject to all appropriate federal and state withholding taxes and shall be
payable in accordance with the Company’s standard payroll procedures.

 

3. Except as expressly amended by this Amendment, the Employment Agreement shall
continue in full force and effect in accordance with the provisions thereof.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the Company and Executive have executed, or caused to be
executed, this Amendment to be effective as of the Effective Date.

 

  PEERSTREAM, INC.       By: /s/ Alexander Harrington   Name: Alexander
Harrington   Title: Chief Executive Officer       EXECUTIVE       /s/ Eric
Sackowitz   Name:  Eric Sackowitz

 

Signature Page to

First Amendment to Employment Agreement

 

 

